If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re THOMPSON, Minors.                                              November 22, 2022

                                                                     No. 361597
                                                                     Genesee Circuit Court
                                                                     Family Division
                                                                     LC No. 10-127240-NA


Before: M. J. KELLY, P.J., and SHAPIRO and PATEL, JJ.

PER CURIAM.

       Respondent-father appeals by right the trial court’s order terminating his parental rights to
the minor children, AT and XT. Because the record is clear that respondent’s release of his
parental rights was knowing and voluntary, we affirm.1

                                       I. BACKGROUND

        The facts are undisputed. In August 2018, the Department of Health and Human Services
(DHHS) filed a petition for removal of AT and XT from their mother. Although respondent was
listed as a putative father, he was not a respondent at that time. The children were removed from
the mother’s care and placed with the maternal grandfather. In 2019, DNA testing confirmed that
respondent was the biological father of the children. But respondent did not complete an affidavit
of parentage, make any attempt to contact DHHS, or have any involvement with the children. For
more than two years, respondent’s whereabouts were unknown. Respondent finally came forward
in May 2021, and stated that he believed himself to be the legal father.

        In August 2021, DHHS filed a supplemental petition to obtain jurisdiction over the children
and to terminate parental rights at the initial disposition. Respondent was included in the petition
as the legal father. Respondent appeared at the August 26, 2021 hearing and was represented by
counsel. After respondent was advised of his rights, he waived the preliminary exam. At the time
of the hearing, respondent was incarcerated. Because it was expected that he would remain


1
  The mother’s rights were terminated prior to respondent’s release, and the mother is not part of
this appeal.


                                                -1-
incarcerated for at least one year, the referee found that it was contrary to the welfare of the children
to remain in respondent’s care and custody.

        In September 2021, DHHS filed an amended petition to terminate respondent’s parental
rights under MCL 712A.19b(3)(a)(ii) (parent has deserted child for 91 or more days and has not
sought custody during that period), MCL 712A.19b(3)(c)(i) (conditions that led to adjudication
continue to exist) and (ii) (failure to rectify other conditions), MCL 712A.19b(3)(g) (failure to
provide proper care and custody), MCL 712A.19b(3)(i) (parental rights to sibling terminated due
to serious and chronic neglect or abuse), MCL 712A.19b(3)(j) (reasonable likelihood of harm if
returned to parent), and MCL 712A.19b(3)(k)(i) (parent abused child or sibling and abuse included
abandonment of a young child).

        When the parties appeared for the termination trial, respondent elected to voluntarily
relinquish his parental rights to the children after he discussed the matter with his attorney. The
trial court informed respondent of the various rights he would be giving up by his release.
Respondent affirmed, under oath, that he understood that he would not be the legal father of the
children and they would no longer be his heirs if he relinquished his parental rights. The court
also interrogated respondent to ensure that his decision was voluntary. Respondent affirmed that
he made the decision to release his parental rights voluntarily without any coercion, threats, or
promises. Because respondent was incarcerated and expected to remain incarcerated for 14 more
months, the trial court ensured that respondent understood that his incarceration did not mandate
that he relinquish his parental rights. The guardian ad litem supported termination and believed it
to be in the children’s best interests. The trial court accepted the relinquishment and determined
it was knowingly and voluntarily made. The trial court concluded that the issues that brought the
children into the court’s jurisdiction had not been rectified, they would not be rectified within a
reasonable amount of time given the ages of the children, and it was in the children’s best interests
to terminate respondent’s parental rights. Respondent now appeals.

                                   II. STANDARD OF REVIEW

        Because respondent failed to raise this issue in the trial court, we review it for plain error
affecting substantial rights. See In re Beers, 325 Mich App 653, 677; 926 NW2d 832 (2018).2
See also In re VanDalen, 293 Mich App 120, 135; 809 NW2d 412 (2011). “To avoid forfeiture
under the plain-error rule, the proponent must establish that a clear or obvious error occurred and
that the error affected substantial rights.” In re Beers, 325 Mich App at 677.




2
  Additionally, respondent verbally waived his right to challenge his relinquishment of his parental
rights by affirming on the record and under oath that he was aware of the consequences of his
actions. “A party may not take a position in the trial court and subsequently seek redress in an
appellate court that is based on a position contrary to that taken in the trial court.” Holmes v
Holmes, 281 Mich App 575, 587-588; 760 NW2d 300 (2008) (quotation marks omitted).


                                                  -2-
                                           III. ANALYSIS

      Respondent argues that he is entitled to rescind his voluntary release of his parental rights.
We disagree.

        This Court long ago held that “a respondent can consent to termination of his parental rights
under the juvenile code, in which case the judge need not announce a statutory basis for it.” In re
Toler, 193 Mich App 474, 477; 484 NW2d 672 (1992). A relinquishment of a constitutional right
is valid only if it was knowingly, understandingly, and voluntarily made. See In re Pederson, 331
Mich App 445, 464; 951 NW2d 704 (2020). Similarly, a relinquishment of parental rights must
be knowingly and voluntarily made. See In re Burns, 236 Mich App 291, 292-293; 599 NW2d
783 (1999). See also In re Curran, 196 Mich App 380, 384-385; 493 NW2d 454 (1992).

        Respondent affirmed on the record that his choice to release his parental rights was
voluntary, and that he was not threatened, coerced or promised anything in exchange for his
release. Respondent’s counsel explained that he had an opportunity to discuss the matter with him,
and advised him of his alternatives. The trial court also thoroughly explained the consequences of
his relinquishment, and respondent affirmed that he understood. We conclude that the trial court
did not plainly err in accepting respondent’s voluntary and knowing release of his parental rights
to AT and XT. See In re VanDalen, 293 Mich App at 135.

        Respondent does not dispute that his release was knowingly and voluntarily made. He
argues that he should be permitted to have a change of heart since he requested court-appointed
appellate counsel on the same day that he voluntarily relinquished his rights.3 Because the record
reveals that respondent’s release of his parental rights was knowing and voluntary, his change of
heart is not a sufficient basis to allow him to withdraw his release of parental rights. See In re
Burns, 236 Mich App at 292-293; In re Curran, 196 Mich App at 381-382, 384-385.

       Affirmed.



                                                                /s/ Michael J. Kelly
                                                                /s/ Douglas B. Shapiro
                                                                /s/ Sima G. Patel




3
  Respondent has neglected to provide any relevant legal authority for this argument. Michigan
courts “are not the research assistants of the litigants; the parties have a duty to fully present their
legal arguments to the court for its resolution of their dispute.” Walters v Nadell, 481 Mich 377,
388; 751 NW2d 431 (2008). “If a party fails to adequately brief a position, or support a claim with
authority, it is abandoned.” MOSES, Inc v SEMCOG, 270 Mich App 401, 417; 716 NW2d 278
(2006).


                                                  -3-